Offender Details




Offender Detail - Ohio Department of Rehabilitation and Correction


                                              RANDY A OLIVER
Number                       A702195
DOB                                  1982
Gender                       Male
Race                         Black
Admission Date               09/21/2017
Institution                  Mansfield Correctional Institution
Status                       RELEASED


                                              Offense Information
OMV ALCOHOL/DRUGS                                                    Counts: 1    ORC: 4511.19 5
     County: Cuyahoga                Admin Date: 09/21/2017          Degree of Felony: Third



                                              Sentence Information
                                  Stated Prison Term       2 years
                             Expiration Stated Term        03/17/2019
                                 Actual Release Date       03/17/2019
                                            JR 80% Date    02/16/2019
The 80% Court Release date is when the offender is statutorily eligible for early release under ORC
2967.19 by their sentencing court after a recommendation is made by the ODRC.



                                                      Notes
The above information may not contain a complete list of sentencing information for each offender.

The supervision period may not coincide with the current offense, but may reflect the offender's
remaining supervision obligation from a previous offense.

Any person, agency or entity, public or private, who reuses, publishes or communicates the information
available from this server shall be solely liable and responsible for any claim or cause of action based
upon or alleging an improper or inaccurate disclosure arising from such reuse, re-publication or
communication, including but not limited to, actions for defamation and invasion of privacy.

Questions concerning the information contained in these documents should be sent via the U.S. Mail to
Ohio Department of Rehabilitation and Correction, Attn: Central Records, 770 West Broad Street,
Columbus, OH 43222.




https://appgateway.drc.ohio.gov/OffenderSearch/Search/DetailsPrint/A702195                           3/28/2019
                                                                                 DEFENDANTS' EXHIBIT A
